[Cite as State v. Walker, 2022-Ohio-1546.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :         CASE NO. CA2021-10-122

                                                   :              OPINION
     - vs -                                                        5/9/2022
                                                   :

 JALEN L. WALKER,                                  :

        Appellant.                                 :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2021-01-0100


Michael T. Gmoser, Butler County Prosecuting Attorney, and Michael Greer, Assistant
Prosecuting Attorney, for appellee.

Michele Temmel, for appellant.



        BYRNE, J.

        {¶1}     Jalen Walker appeals his sentence in the Butler County Court of Common

Pleas. For the reasons described below, we affirm.

        {¶2}     In March 2021, a Butler County Grand Jury indicted Walker on five counts,

consisting of charges of possession of fentanyl, possession of methamphetamine,

falsification, illegal use or possession of drug paraphernalia, and driving under suspension.
                                                                       Butler CA2021-10-122

Walker subsequently agreed to withdraw his former not guilty plea and enter into a

negotiated plea agreement with the state. As part of the plea, Walker agreed to plead guilty

to possession of fentanyl (and its accompanying forfeiture specification). The state agreed

to dismiss the remaining counts.

       {¶3}   Walker appeared for a plea hearing. The court accepted Walker's plea, found

Walker guilty of the agreed count, and continued the matter for sentencing.             At the

sentencing hearing, the court imposed an indefinite prison term of a minimum of five years

and a maximum of seven and one-half years in prison under R.C. 2967.271, i.e., the

Reagan Tokes Law. There is no dispute that Walker did not raise any challenge to the

constitutionality of the Reagan Tokes Law at the trial court level.

       {¶4}   Walker appealed, raising the following sole assignment of error:

       {¶5}   DEFENDANT'S INDEFINITE SENTENCE IS UNCONSTITUTIONAL.

       {¶6}   Walker challenges the constitutionality of the Reagan Tokes Law, as set forth

in R.C. 2967.271, on the basis that it violates his due process rights under the 14th

Amendment to the United States Constitution. However, as noted above, Walker never

raised this issue with the trial court. We have repeatedly held that arguments challenging

the constitutionality of the Reagan Tokes Law are forfeited and will not be heard for the first

time on appeal in cases where the appellant did not first raise the issue with the trial court.

State v. Blaylock, 12th Dist. Butler No. CA2020-11-113, 2021-Ohio-2631, ¶ 7; State v.

Hodgkin, 12th Dist. Warren No. CA2020-08-048, 2021-Ohio-1353, ¶ 11; State v. Teasley,

12th Dist. Butler No. CA2020-01-001, 2020-Ohio-4626, ¶ 9; and State v. Alexander, 12th

Dist. Butler No. CA2019-12-204, 2020-Ohio-3838, ¶ 8.

       {¶7}   Moreover, even if Walker had not forfeited this argument, this court has

repeatedly rejected due process challenges to the constitutionality of Reagan Tokes Law.

State v. Henderson, 12th Dist. Warren No. CA2020-11-072, 2021-Ohio-3564, ¶ 14; State

                                             -2-
                                                                     Butler CA2021-10-122

v. Jackson, 12th Dist. Butler No. CA2020-07-077, 2021-Ohio-778, ¶ 15; State v. Suder, 12th

Dist. Clermont Nos. CA2020-06-034 and CA2020-06-035, 2021-Ohio-465, ¶ 27; and State

v. Guyton, 12th Dist. Butler No. CA2019-12-203, 2020-Ohio-3837, ¶ 17.

       {¶8}   Given our precedent declining to hear arguments challenging the

constitutionality of the Reagan Tokes law in cases where the issue was not first raised with

the trial court, we overrule Walker's sole assignment of error.

       {¶9}   Judgment affirmed.


       S. POWELL, P.J., and HENDRICKSON, J., concur.




                                            -3-